Citation Nr: 0934170	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  06-37 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active service from December 1950 to October 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Board remanded the appeal for additional development in 
August 2008.  The case has been returned for further 
appellate review.



FINDINGS OF FACT

1.  The competent evidence fails to demonstrate current 
impaired hearing in either ear for VA purposes.

2.  The veteran's service-connected disabilities are not 
shown to preclude him from securing and following 
substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 
4.16 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

With regard to the Veteran's claim of service connection for 
bilateral hearing loss and for a TDIU the RO provided the 
Veteran pre-adjudication notice by a letter dated in February 
2005.  Although the notice provided did not address either 
the rating criteria or effective date provisions, such error 
was harmless given that the claims are being denied, and 
hence no rating or effective date will be assigned with 
respect to the claimed conditions.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the issued on appeal.  Pertinent evidence 
associated with the claims file consists of the Veteran's 
service medical records and post-service medical records, 
including private and VA outpatient treatment records from 
the facilities identified by the Veteran.  The Veteran has 
been afforded appropriate VA medical examinations in December 
2004, July 2006, and November 2008 in support of his claims.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.  


Bilateral Hearing Loss

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307(a), 3.309(a).

Relative to claims for service connection for hearing loss, 
for purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 db or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385.  The regulation defines hearing loss 
disability for VA compensation purposes.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss).

The Veteran is seeking service connection for bilateral 
hearing loss, which he contends is due to noise exposure in 
service.  He reported that he served in a mortar unit while 
in a war zone and that his major noise exposure comes from 
firearms, artillery, bombs, tanks and truck engines.  The 
Board accepts the Veteran's contention of noise exposure in 
service.

The Veteran's pre-induction and service discharge 
examinations revealed that hearing was 15/15 bilaterally in 
whispered and spoken voice.

In an October 2001 letter from a private physician, it was 
noted that audiometry testing showed a mild age related high 
tone nerve hearing loss.  Associated audiograms dated in 
April and December 2002 and January 2004 only provided 
results in a puretone audiometry testing graph which is not 
in a format that is compatible with VA guidelines, and 
therefore the graphs cannot be considered.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995).

The Veteran underwent a VA audiology examination in December 
2004.  The Veteran noted in-service noise exposure as well as 
post-service noise exposure.  He reported that after service, 
he worked for quality assurance for 40 years without hearing 
protection.  Audiometric testing revealed pure tone air 
conduction thresholds in the right ear were 10, 10, 15, 30, 
and 25 db at 500, 1000, 2000, 3000, and 4000 Hz, 
respectively.  In the left ear, pure tone thresholds were 10, 
10, 20, 20, and 30 db at the same respective frequencies.  
Maryland CNC word list speech recognition scores were 
recorded as 100 percent in the right ear and as 100 percent 
in the left ear.  The diagnosis was sensorineural hearing 
loss. The examiner commented that the etiology of the hearing 
loss was equally likely to be from acoustic trauma while the 
Army as from working in quality assurance for the U.S. 
Defense Department.    

The Board remanded the case in August 2008 for further VA 
audiology examination.

The Veteran underwent a VA audiology examination in November 
2008.  Audiometric testing revealed pure tone thresholds in 
the right ear were 15, 20, 20, 35, 30 db at 500, 1000, 2000, 
3000, and 4000 Hz, respectively.  In the left ear, pure tone 
thresholds were 15, 20, 25, 35, and 30 db at the same 
respective frequencies. Maryland CNC word list speech 
recognition scores were recorded as 94 percent in the right 
ear and as 96 percent in the left ear.  The examiner noted 
that for VA purposes the examination revealed normal hearing 
with mild sensorineural hearing loss at 3000 and 4000 Hz in 
both ears.  The examiner concluded that due to the positive 
history of noise exposure during service, it is at least as 
likely as not that the identified hearing loss was incurred 
or aggravated by military service.

In order for the Veteran to be granted service connection for 
hearing loss, there must be evidence of a service-connected 
disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Board 
acknowledges that the Veteran was subjected to noise exposure 
during service and that VA physicians in December 2004 and 
November 2008 concluded that hearing loss was due to noise 
exposure in service.  The Board notes, however, that VA 
audiological test results in December 2004 and more recently 
in November 2008 reveals that any hearing loss found is not 
considered a disability for VA purposes under 38 C.F.R. § 
3.385.  Therefore, the Veteran's claim for service-connected 
disability benefits for hearing loss cannot be granted.

In view of the foregoing discussion, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for bilateral hearing loss.  Therefore, 
the benefit-of-the-doubt doctrine does not apply, and his 
appeal must be denied.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir.).

TDIU

A TDIU may be assigned where the combined schedular rating 
for the service-connected disabilities is less than 100 
percent, when it is found that the service-connected 
disabilities render the Veteran unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16.  Unemployability associated with advancing age 
or intercurrent non-service-connected disability may not be 
considered in determining entitlement to a total compensation 
rating.  38 C.F.R. § 4.19.  Factors to be considered are the 
Veteran's employment history and his educational and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

Under 38 C.F.R. § 4.16(a), if there is only one service-
connected disability, the disability shall be ratable at 60 
percent or more; if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.

The sole fact that a Veteran is unemployed for nonservice-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.  The question is whether the Veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the Veteran can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15 (2007).  In 
evaluating a claim for a TDIU, the central inquiry is whether 
the Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). As noted, 
consideration may not be given to the impairment caused by 
non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2008).

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the Veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).

In November 2004, the RO received the Veteran's formal 
application for a TDIU. He reported that he was unable to 
work due to his service-connected disability of PTSD.  He 
said that due to his difficulty with PTSD he was unable to 
seek or hold gainful employment and that he last worked in 
December 1995.  The evidence shows that the veteran retired 
from the Department of Defense after 27 years of employment.  

In this case, service connection has been established for 
PTSD evaluated as 50 percent disabling; tinnitus, evaluated 
as 10 percent disabling; and surgical scars of the scrotum, 
evaluated as noncompensable, for a combined evaluation of 60 
percent.

The veteran does not have a single service-connected 
disability ratable at 60 percent or more, or at least one 
disability ratable at 40 percent or more with sufficient 
additional service-connected disabilities to bring the 
combined rating to 70 percent or more.  Accordingly, TDIU is 
not warranted.

The Board has also considered an extra-schedular evaluation 
under the provisions of 38 C.F.R. § 4.16(b) and determined 
that referral for extra-schedular consideration is not 
warranted in this case.

The Board has considered the veteran's assertion that he is 
unable to work due to his service-connected PTSD.  It has 
also considered the March 2004, December 2005 and September 
2006 letters from a VA psychologist who reported that the 
Veteran had become unemployable due to having severe PTSD 
symptoms.  The September 2006 letter is essentially a 
duplicate of the December 2005 letter.     

The Board finds that this evidence is outweighed by the other 
evidence of record.  VA outpatient treatment records from 
2003 to 2004 consistently show that the veteran has been 
assigned a global assessment of functioning (GAF) score of 60 
for his PTSD.  Under DSM-IV, GAF scores from 51 to 60 
generally reflect some moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). 

On VA examination in December 2004, the examiner determined 
that the veteran's ability to maintain regular attendance in 
the work place and perform work activities on a consistent 
basis was moderately impaired.  The veteran's ability to 
understand, remember, and carry out simple one or two-step 
job instructions was not impaired.  His ability to complete 
detailed and complex instructions was moderately impaired.  
His ability to relate and interact with supervisors, co-
workers and the public was moderately to severely impaired.  
His ability to maintain concentration, attention, persistence 
and pace was moderately to severely impaired.  His ability to 
associate with day-to-day work activity, including attendance 
and safety was moderately impaired.  His ability to adapt to 
the stresses common to a normal work environment was 
moderately impaired.  The examiner assigned a GAF score of 55 
for the veteran's PTSD which denotes moderate difficulty in 
occupational functioning.   

More recently, on VA examination in July 2006, the examiner 
noted that the veteran's complaints were mostly due to 
depression rather than PTSD.  The veteran reported feelings 
of hopelessness due to current family problems.  The veteran 
did not endorse any other significant PTSD symptoms at the 
examination.  The VA examiner concluded that the Veteran had 
difficulty establishing and maintaining effective work 
relationships and assigned a GAF score of 60 for his PTSD.  
The March 2007 VA examiner noted that the Veteran's medical 
records had been reviewed in conjunction with the 
examination, which included the December 2005 letter from the 
VA psychologist noted above.  

In essence, the VA treatment reports and VA examinations of 
record have characterized the veteran's PTSD symptoms as 
primarily moderate in nature and there is no evidence of 
cognitive impairment.

Furthermore, it was noted in the July 2006 VA examination 
report that the veteran had no difficulty with recreation or 
leisure pursuits or with his physical health.  He also did 
not have any difficulty with understanding simple or complex 
instructions.  These findings also provide probative evidence 
against this claim.

Clearly, the service-connected PTSD is productive of a great 
degree of disability, as indicated by the current 50 percent 
rating.  The Board finds, however, that the veteran's 
disabilities are not severe enough to prevent him from 
pursuing substantially gainful employment.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2005).




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is denied.

Entitlement to an award of a TDIU is denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


